DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 with species of Figures 7A-7C in the reply filed on 09/29/2022 is acknowledged.
Claims 4-5 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III and Species of Figures 1-2; Figures 3-4; and Figures 3 and 5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.
Claims 1-3 and 6-9 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 has a period and further line 9 has another period.  In accordance to section 608.01(m) of the MPEP Form of Claims, the claim or claims must begin with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing element” in line 8 of claim 1 and “evaluation device” in both: line 2 of claim 6 and line 5 of claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on lines 6 and 7 the phrase “can be” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim limitation ““evaluation device” in both: line 2 of claim 6 and line 5 of claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is noted that the specification as filed sets forth on page 6, lines 17-21 that:
“The evaluation device may be a part or section of the control device of the whole machine which is implemented as a software in a main processor. Aa software routine (algorithm) detects the movement axis of the stylus20 and the (top end) ball: output (touch probe) signal change -> detection (e.g. comparison with a threshold) outputting a detection result.”

However, the specification as filed lacks to describe what is the specific structure of this “evaluation device”.  The Specification sets forth that the evaluation device may be a part or section of the control device, which is implemented as a software in a main processor”.  Thus, it is unclear if the evaluation device is indeed actual part or section of the control device, as the term “may be” is not a definitive term; or if the evaluation device is a software program.  It is unclear what is the specific structure of this “evaluation device”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama US 2003/0167977.
In regards to claim 1, Katayama discloses a milling machine comprising a milling spindle (having chuck 3 and housing 2), a workpiece holder (10) which is mounted so as to move with respect to the milling spindle in at least 2 spatial directions (at least in an X-Y direction), a workpiece (8/90) which is held in a clamped manner on the workpiece holder (via clamps 9 or 88), a sensor (4/4a), relative to which the workpiece (8/90) can be brought into contact and relative to which workpiece the sensor can be moved (along Z-axis) to sense the workpiece, wherein the sensor comprises a sensing probe (4/4a as presented by applicant) and a sensing element (14) configured to deflect and detect the deflection of the sensing element (14) in at least 1 spatial direction (along the Z-axis and along a pivoting axis as shown in Figure 2B).
In regards to claim 2, Katayama discloses the milling machine as claimed in claim 1, Katayama also discloses that wherein the at least 1 spatial direction comprises at least 2 spatial direction (along pivoting axis, from left to right as in Figure 2B).
In regards to claim 3, Katayama discloses the milling machine as claimed in claim 1, Katayama also discloses that the sensing probe (4/4a), instead of a tool, is held by clamping in the milling spindle (see Figures 1, 5, and 15). 
In regards to claim 6, Katayama discloses the milling machine as claimed in claim 1, Katayama also discloses that the sensing probe (4/4a) is connected to an evaluation device (6) which, upon contact of the sensing probe (4/4a) on the workpiece (8/90) and upon deflection of the sensing element caused by the contact (as in Figure 2B), the evaluation device (6) capable of outputting a signal which represents a zero point or a zero axis in a milling coordinate system.
In regards to claim 7, Katayama discloses the milling machine as claimed in claim 1, Katayama also discloses that the contact is initial contact, and wherein the workpiece comprises a blank (8/90). 
In regards to claim 8, Katayama discloses the milling machine as claimed in claim 1, Katayama also discloses that the workpiece holder (9 or 88) holds a plurality of blanks clamped in the workpiece holder (e.g. when machining is done to a first one workpiece, then the one workpiece is removed, and a new workpiece can be attached via workpiece holder 9 or 88), and a respective signal is output upon initial contact on each blank, separately for each blank, which respective signal is fed to an evaluation device (6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. US 9,724,794 (hereafter—Foster--) in view of Luksch et al. US 2011/0104642 (hereafter--Luksch--) in view of.
In regards to claim 1, Foster discloses a machine tool comprising a tool spindle (113), a workpiece holder (110), a workpiece (112) which is held in a clamped manner on the workpiece holder (110), a sensor (134), relative to which the workpiece (112) can be brought into contact and relative to which workpiece the sensor can be moved (along X-Z axes) to sense the workpiece (112), wherein the sensor comprises a sensing probe (136) and a sensing element (138) configured to deflect and detect the deflection of the sensing element (138) in at least 1 spatial direction (see Figures 6 and 11).  As stated in column 2, lines 50-55, a skilled artisan ascertains that the claimed technology can alternatively be employed in other types of CNC machines such as milling machines.
Foster fails to explicitly disclose that the machine tool is a milling machine comprising a milling spindle and wherein the workpiece holder which is mounted so as to move with respect to the milling spindle in at least 2 spatial directions.
Nevertheless, Luksch discloses a milling machine (Figure 10) comprising a milling spindle (208), a workpiece holder (300) which is mounted so as to move with respect to the milling spindle in at least 2 spatial directions (at least in an X-Y direction), a dental blank workpiece (WP1/WP2) which is held in a clamped manner on the workpiece holder (see Figures 2A-2B), a sensor (20).  Luksch also teaches that the workpiece (WP1/WP2) which is held in a clamped manner on the workpiece holder (see Figures 2A-2B), has an aperture and from each workpiece a dental restoration part with an aperture is produced.
Since Foster explicitly discloses on column 2, lines 50-55 that a skilled artisan ascertains that the claimed technology can alternatively be employed in other types of CNC machines such as milling machines, then it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify Foster’s machine CNC tool to be a milling machine comprising a milling spindle and a 2 spatial direction workpiece holder, holding a dental blank workpiece as taught by Luksch, as this concept of different types of CNC tool machines, such as milling, lathe, robotics, etc. is known to those skilled in the art, and Foster has explicitly stated that the machine tool can alternatively be employed in other types of CNC machines, such as a milling machine.
In regards to claim 2, Foster as modified discloses the milling machine as claimed in claim 1, Foster as modified also discloses that wherein the at least 1 spatial direction comprises at least 2 spatial direction (along pivoting axis, from left to right as in Figures 6 and 11 and column 3, lines 28-32 of Foster).
In regards to claim 3, Foster as modified discloses the milling machine as claimed in claim 1, Foster as modified also discloses that the sensing probe (136 of Foster), instead of a tool, is held by clamping in the milling spindle (see Figure 1 of Foster, now with milling spindle of Luksch). 
In regards to claim 6, Foster as modified discloses the milling machine as claimed in claim 1, Foster as modified also discloses that the sensing probe (136 of Foster) is connected to an evaluation device (CNC of Foster) which, upon contact of the sensing probe (136 of Foster) on the workpiece (WP1/WP2 as modified by Luksch) and upon deflection of the sensing element caused by the contact, the evaluation device capable of outputting a signal which represents a zero point or a zero axis in a milling coordinate system (see column 3, lines 21- 48 of Foster).
In regards to claim 7, Foster as modified discloses the milling machine as claimed in claim 1, Foster as modified also discloses that the contact is initial contact, and wherein the workpiece comprises a blank (WP1/WP2 as modified by Luksch). 
In regards to claim 8, Foster as modified discloses the milling machine as claimed in claim 1, Foster as modified also discloses that the workpiece holder (300 as modified by Luksch) holds a plurality of blanks clamped in the workpiece holder (300 as modified by Luksch), and a respective signal is output upon initial contact on each blank, separately for each blank, which respective signal is fed to an evaluation device (CNC of Foster).
In regards to claim 9, Foster as modified discloses the milling machine as claimed in claim 1, Foster as modified also discloses that the workpiece (WP1/WP2 as modified by Luksch) comprises an aperture (see Figures 4-9 1 of Luksch) and from each workpiece a dental restoration part with an aperture is produced (see Figures 4-9 1 of Luksch).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722